Citation Nr: 0003289	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-06 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 1997 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to Dependents' Educational 
Assistance under 38 U.S.C. Chapter 35 must be deferred 
pending the resolution of the issue of entitlement to service 
connection for the cause of the veteran's death.  


FINDINGS OF FACT

1. The veteran died as a result of recurrent congestive heart 
failure, due to, or as a consequence of cardiomyopathy.  

2. At the time of the veteran's death, service connection was 
in effect for the postoperative residuals of heart surgery 
for correction of an atrial septal defect, with scar and 
tachycardia.  

3. Evidence of record establishes a plausible basis for 
relating the service connected heart disorder with the 
cause of the veteran's death.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468. Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Generally, the Board 
should consider only the evidence that is or may be favorable 
to the claim in deciding whether a claim is well grounded.  
See Arms v. West, 12 Vet. App. 188, 195 (1999) (noting that 
generally "only the evidence in support of the claim is to 
be considered and generally a presumption of credibility 
attaches to that evidence in order to decide whether or not 
any VA claimant has sustained the claimant's burden of 
submitting a well-grounded claim under section 5107(a)") 
(emphasis in original).

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
In this case, the appellant contends that the veteran's 
service-connected disabilities, specifically his 
service-connected residuals, heart surgery, atrial septal 
defect with scar and tachycardia, contributed to his death.  
This determination involves medical causation and therefore 
"competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required."  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).

The veteran died on March [redacted], 1997.  The death certificate 
lists the immediate cause of death as recurrent congestive 
heart failure, due to, or as a consequence of, 
cardiomyopathy.  At the time of his death, service connection 
was in effect for the postoperative residuals of heart 
surgery for correction of an atrial septal defect, with scar 
and tachycardia.  

Evidence of record shows that the veteran was evaluated by 
Peter Kaplan, M.D. in January 1986.  At that time, it was 
noted that the veteran had significant pulmonary disease and 
might have pulmonary hypertension that, in Dr. Kaplan's 
opinion, might be related to the prior heart disease, for 
which service connection had previously been established.  On 
examination by VA in June 1992, a VA examiner noted that the 
veteran had evidence of an enlarged heart, recent heart 
failure and atrial fibrillation that was likely secondary to 
cardiomegaly.  The doctor stated that these problems "may be 
related" to the atrial septal defect that he had in the 
past, or it may be unrelated.  In an April 1993 opinion, Neil 
Hart, M.D., stated that the veteran suffered from atrial 
arrhythmias, not sinus tachycardia alone, that were felt to 
be, in Dr. Hart's medical opinion, connected to the atrial 
septal defect and to cardiomyopathy.  

In light of the medical opinions of a possible relationship 
between the service-connected condition and the 
cardiomyopathy, the Board concludes that the claim for 
service connection for the cause of the veteran's death is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to a well-grounded claim (i.e., a claim which is 
not inherently implausible).  38 U.S.C.A. § 5107(a)( West 
1991); 38 C.F.R. §§ 3.103(a), 3.159 (1997).  This duty 
includes obtaining all private and governmental records, and, 
when indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Review of the record shows that records of the veteran's 
treatment since approximately 1994 have not been associated 
with the claims file.  This includes the report of the 
veteran's terminal hospitalization.  

In view of the foregoing, the case is remanded for the 
following:

1.  The appellant should be contacted and 
requested to submit a list of all of the 
veteran's medical care providers who 
rendered treatment to the veteran since 
1994.  After obtaining any necessary 
consent, copies of these records should 
be obtained.  

2.  The RO should obtain a copy of the 
veteran's terminal hospitalization 
report, as the death certificate 
indicates that the place of death was in 
a hospital emergency room/outpatient 
facility.  

3.  The RO should submit the claims 
folder to a specialist in cardio-
pulmonary medicine for review.  An 
opinion should be requested as to whether 
the service-connected residuals, heart 
surgery, atrial septal defect with scar 
and tachycardia contributed substantially 
and materially to the cause of the 
veteran's death from recurrent congestive 
heart failure due to cardiomyopathy.  If 
this opinion cannot be stated with 
certainty, the doctor should render it in 
terms that describe the relationship, or 
lack thereof, within a range of 
probability or likelihood, i.e., "very 
likely", "likely", "not likely", 
"not very likely", etc., and provide a 
complete rationale for the opinion 
expressed in the report.  Concerning the 
rationale for the opinion, the doctor 
should be requested, in the course of 
reviewing the veteran's claims folder, to 
note and provide comment, for example, 
regarding the medical statement, 
opinions, and findings in the medical 
reports of record.  In particular, the 
doctor should comment on the April 1993 
opinion of Dr. Hart that the veteran 
suffered atrial arrhythmias which were 
connected to the atrial septal defect and 
to some extent to the cardiomyopathy.

4.  When this action is completed, the 
claims should be reviewed by the RO on 
the merits.  Should the decision remain 
adverse, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to this Board for further 
appellate consideration.  The appellant 
need take no action until she is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals


 



